Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant provisionally elected further prosecution of claims 5, 8, 9 and 11.  Generic claims 1 and 12-15 will also be examined.  Non-elected claims 2-4, 6, 7 and 10 will not be examined at this time.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 5, 9, 11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tavassoli Hozouri (US 2006/0208900 A1), hereinafter Hozouri.
	Regarding claim 1, Hozouri (Figure 2) teaches an antenna 10 comprising at least one radiating element 20 having a straight portion 16 with one end and another opposite end and a non-straight portion 18 extending from the opposite end of the straight portion.
Regarding claim 5, as applied to claim 1, Hozouri (Figure 2) teaches the one radiating element 20 is connected to a feed element 24; and further comprising another radiating 
Regarding claim 9, as applied to claim 1, Hozouri (Figure 2) teaches two said radiating elements 20 and 22 located at opposite sides of a feed area 24 and each having the straight part 16 and the non- straight part 18, the non-straight part of each of the radiating elements extending from an opposite end of the corresponding straight part transversely to the straight part.
Regarding claim 11, as applied to claim 7, Hozouri (Figure 1, para [0005]) teaches that the radiating elements 20 and 22 are planar strips printed on a transponder tag or dielectric substrate.
Regarding claim 13, as applied to claim 1, Hozouri (Figure 1) teaches a dipole antenna comprising additional cornponents selected from the group consisting of reactive components, active components, and both for obtaining or improving matching between the antenna and a source or a load.
Regarding claim 14, as applied to claim 1, Hozouri (Figure 2) teaches that the antenna is configured to have a straight portion and a folded non-straight thus providing circular polarization.
Regarding claim 15, Hozouri teaches an antenna array, comprising a plurality of array elements 20 and 22 each formed as antenna defined in claim 1, in a dipole or a monopole configuration. 

Allowable Subject Matter
4.	Claims 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, Hozouri teaches the claimed invention comprising two said radiating elements located at opposite sides of the feed element and each having the straight part and the non-straight part.  Hozouri, however, fails to further teach that each of the non-straight parts consists of a combination of meander, folded and spiral sections, including straight lines.
Regarding claim 12, Hozouri teaches the claimed invention except in a configuration comprising a substrate layer and a superstrate layer between which the radiating element is located, the substrate and the superstrate layers being composed of a biocompatible material, and the antenna being implemented as an implantable printed antenna encapsulated by the substrate layer and superstrate layers.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
He (CN 201898201U) discloses a dipole antenna comprising antenna elements having a straight portion and a spiral portion.
Deguchi et al (US 2003/0016177 A1) discloses an antenna having a straight portion and a meandering portion.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845